 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Ana Sanchez-Gonzalez,                           No. CV-17-01081-PHX-JJT
10                 Plaintiff,                         ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                   Defendant.
14
15         At issue is the denial of Plaintiff Anna Sanchez-Gonzalez’s1 Applications for
16   Supplemental Security Income Benefits and Disability Insurance Benefits by the Social
17   Security Administration (“SSA”) under the Social Security Act (“the Act”). Plaintiff filed
18   a Complaint (Doc. 1) with this Court seeking judicial review of that denial, and the Court
19   now addresses Plaintiff’s Opening Brief (Doc. 14, “Pl.’s Br.”), Defendant Social Security
20   Administration Commissioner’s Opposition (Doc. 15, “Reply”), and Plaintiff’s Reply
21   (Doc. 18, “Reply”). The Court has reviewed the briefs and Administrative Record (Doc.
22   13, R.) and now affirms the Administrative Law Judge’s decision (R. at 18–41) as upheld
23   by the Appeals Council (R. at 3–17).
24   I.    BACKGROUND
25         Plaintiff filed applications for Supplemental Security Income Benefits and
26   Disability Insurance Benefits on January 25, 2013 for a period of disability beginning
27
28         1
            Throughout the administrative record, Plaintiff is referred to as Anna Gonzalez
     Rodriguez. The Court uses the name provided by Plaintiff in her briefing.
 1   May 17, 2011. (R. at 24.) Plaintiff’s claim was denied initially on August 7, 2013 (R. at
 2   55–76), and on reconsideration on February 4, 2014 (R. at 116–18.) Plaintiff then testified
 3   at a hearing held before an Administrative Law Judge (“ALJ”) on September 29, 2015.
 4   (R. at 42–54.) On October 21, 2015, the ALJ denied Plaintiff’s Applications. (R. at 18–41.)
 5   On December 22, 2016, the Appeals Council granted a request for review of the ALJ’s
 6   decision. (R. at 179–83.) The Appeals Council issued its decision (R. at 3–17) on
 7   February 7, 2017 and found that because Plaintiff turned 55 just six weeks after the ALJ’s
 8   decision, thereby becoming a member of the category for those approaching advanced age,
 9   the Plaintiff “became disabled on October 21, 2015, the date of the [ALJ’s] decision, but
10   not before that date.” (R. at 13.) Plaintiff now appeals the finding that Plaintiff was not
11   disabled from her alleged disability onset date of May 17, 2011 until October 20, 2015.
12   (Pl.’s Br. at 3.)
13          The Court has reviewed the medical evidence in its entirety and finds it unnecessary
14   to provide a complete summary here. The pertinent medical evidence will be discussed in
15   addressing the issues raised by the parties. In short, upon considering the medical records
16   and opinions, the ALJ evaluated Plaintiff’s disability based on the following alleged
17   impairments: status-post left shoulder surgery, degenerative disc disease of the cervical
18   spine, hypertension, diabetes mellitus, and obesity. (R. at 26.) The ALJ concluded that
19   while Plaintiff’s “medically determinable impairments could reasonably be expected to
20   cause the alleged symptoms . . . [Plaintiff’s] statements concerning the intensity,
21   persistence and limiting effects of these symptoms are not entirely credible.” (R. at 30.)
22   Ultimately, the ALJ determined that Plaintiff is not disabled and that Plaintiff is unable to
23   perform her past relevant work as a housekeeper, but has the residual functional capacity
24   (“RFC”) for light unskilled work in the national economy. (R. at 35–36.)
25   II.    LEGAL STANDARD
26          In determining whether to reverse an ALJ’s decision, the district court reviews only
27   those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,
28   517 n.13 (9th Cir. 2001). The court may set aside the Commissioner’s disability


                                                 -2-
 1   determination only if the determination is not supported by substantial evidence or is based
 2   on legal error. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is
 3   more than a scintilla, but less than a preponderance; it is relevant evidence that a reasonable
 4   person might accept as adequate to support a conclusion considering the record as a whole.
 5   Id. To determine whether substantial evidence supports a decision, the court must consider
 6   the record as a whole and may not affirm simply by isolating a “specific quantum of
 7   supporting evidence.” Id. As a general rule, “[w]here the evidence is susceptible to more
 8   than one rational interpretation, one of which supports the ALJ’s decision, the ALJ’s
 9   conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002)
10   (citations omitted).
11          To determine whether a claimant is disabled for purposes of the Act, the ALJ
12   follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the burden of
13   proof on the first four steps, but the burden shifts to the Commissioner at step five. Tackett
14   v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ determines whether
15   the claimant is presently engaging in substantial gainful activity. 20 C.F.R.
16   § 404.1520(a)(4)(i). If so, the claimant is not disabled and the inquiry ends. Id. At step two,
17   the ALJ determines whether the claimant has a “severe” medically determinable physical
18   or mental impairment. 20 C.F.R. § 404.1520(a)(4)(ii). If not, the claimant is not disabled
19   and the inquiry ends. Id. At step three, the ALJ considers whether the claimant’s
20   impairment or combination of impairments meets or medically equals an impairment listed
21   in Appendix 1 to Subpart P of 20 C.F.R. Part 404. 20 C.F.R. § 404.1520(a)(4)(iii). If so,
22   the claimant is automatically found to be disabled. Id. If not, the ALJ proceeds to step four.
23   Id. At step four, the ALJ assesses the claimant’s RFC and determines whether the claimant
24   is still capable of performing past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). If so, the
25   claimant is not disabled and the inquiry ends. Id. If not, the ALJ proceeds to the fifth and
26   final step, where he determines whether the claimant can perform any other work in the
27   national economy based on the claimant’s RFC, age, education, and work experience.
28


                                                  -3-
 1   20 C.F.R. § 404.1520(a)(4)(v). If so, the claimant is not disabled. Id. If not, the claimant is
 2   disabled. Id.
 3   III.   ANALYSIS
 4          Plaintiff raises two arguments for the Court’s consideration: (1) the ALJ erred by
 5   improperly discounting the opinions of Plaintiff’s treating physician; and (2) the ALJ erred
 6   by discrediting Plaintiff’s symptom testimony. (Pl.’s Br. at 1–2.)
 7          A.       The ALJ Did Not Err by Giving Little Weight to the Opinions of
                     Plaintiff’s Treating Physician Because She Provided Specific and
 8
                     Legitimate Reasons, Supported by Substantial Evidence, for Her
 9                   Decision
10          While “[t]he ALJ must consider all medical opinion evidence,” there is a hierarchy
11   among the sources of medical opinions. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th
12   Cir. 2008). Those who have treated a claimant are treating physicians, those who examined
13   but did not treat the claimant are examining physicians, and those who neither examined
14   nor treated the claimant are nonexamining physicians. Lester v. Chater, 81 F.3d 821, 830
15   (9th Cir. 1995). “As a general rule, more weight should be given to the opinion of a treating
16   source than to the opinion of doctors who did not treat the claimant.” Id.
17          Given this hierarchy, if the treating physician’s evidence is controverted by a
18   nontreating or nonexamining physician, the ALJ may disregard it only after “setting forth
19   specific, legitimate reasons for doing so that are based on substantial evidence in the
20   record.” Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983). “The ALJ can meet this
21   burden by setting out a detailed and thorough summary of the facts and conflicting clinical
22   evidence, stating his interpretation thereof, and making findings.” Magallanes v. Bowen,
23   881 F.2d 747, 751 (9th Cir. 1989). “Substantial evidence means more than a mere scintilla,
24   but less than a preponderance.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
25          The contradictory opinion of an examining physician constitutes substantial
26   evidence when the “examining physician provides ‘independent clinical findings that differ
27   from the findings of the treating physician.” Orn v. Astrue, 495 F.3d 625, 632 (9th Cir.
28   2007) (citing Miller v. Heckler, 770 F.2d 845, 849 (9th Cir. 1985)). “Independent clinical


                                                  -4-
 1   findings can be either (1) diagnoses that differ from those offered by another physician and
 2   that are supported by substantial evidence . . . or (2) findings based on objective medical
 3   tests that the treating physician has not herself considered.” Orn, 495 F.3d at 632.
 4          Here, the ALJ gave little weight to the opinion of Plaintiff’s treating physician,
 5   Dr. Jeffrey Scott. (R. at 34.) Dr. Scott opined that Plaintiff “could only sit for two hours at
 6   a time . . . and could stand or walk one hour at a time.” (R. at 34.) The ALJ found this
 7   portion of Dr. Scott’s opinion was “inconsistent with the medical record as a whole”
 8   because “the majority of [Plaintiff’s] treatment was for her cervical spine and left shoulder,
 9   and her ability to sit, stand, or walk was never an issue, and these restrictions suggested by
10   Dr. Scott are not supported by the record.” (R. at 34.) Additionally, noting Plaintiff’s issues
11   with her left arm after shoulder surgery, Dr. Scott found that Plaintiff could lift and carry
12   25 pounds occasionally and 10 pounds frequently with her right arm and only five pounds
13   with her left arm . . . [and] could never crawl, climb or reach, push, or pull with her right
14   arm, and could frequently stoop, squat, and reach with her left arm.”2 (R. at 34.) The ALJ
15   disregarded these findings because “Dr. Scott placed restrictions on the claimant’s right
16   arm, when she had two surgeries and treatment on her left shoulder.” (R. at 34.)
17          Plaintiff argues that if Dr. Scott’s opinion had been given proper weight as the
18   examining physician, Plaintiff would be limited to sedentary work.3 (Pl.’s Br. at 17.)
19   Plaintiff points out that under the medical vocational guidelines, “a person . . . who is
20   limited to sedentary work and who is ‘closely approaching advanced age,’ that is, age 50–
21   54,” is considered disabled. (Pl.’s Br. at 3 n.3.) Indeed, the distinction between sedentary
22
23          2
              The Court notes an inconsistency here, apparently unidentified by the ALJ or
     parties. Dr. Scott’s notes indicate that Plaintiff could never crawl or climb, but those
24   findings seem unrelated to Plaintiff’s right or left arm. (R. at 478.) Only the “reach” section
     is associated with Plaintiff’s right and left arms individually, by noting that Plaintiff could
25   never reach with her right arm and frequently reach with her left. (R. at 478.) Dr. Scott’s
     findings regarding Plaintiff’s ability to stoop and squat have nothing to do with Plaintiff’s
26   arms. But, like the ALJ, the Court is confused as to whether Dr. Scott and the ALJ found
     that Plaintiff’s left shoulder (the one that required prior surgery) or her right shoulder, is
27   the one most significantly impaired.
28          3
             A claimant who can lift no more than ten pounds at a time is generally limited to
     sedentary work. 20 C.F.R. § 404.1567(a).

                                                  -5-
 1   work and any greater level of work, is crucial. Under the guidelines, a person between 50
 2   and 54, who is limited to light work rather than sedentary work, is not disabled. Compare
 3   20 C.F.R. pt. 404, subpt. P, app. 2 Rule 202.10, with 20 C.F.R. pt. 404, subpt. P, app. 2
 4   Rule 201.09. Thus, Plaintiff argues that the ALJ’s error in rejecting Dr. Scott’s findings led
 5   to her being incorrectly classified under the guidelines, and had the ALJ given weight to
 6   Dr. Scott’s opinion, Plaintiff would have been found disabled between the ages of 50 and
 7   54.
 8          Plaintiff’s examining physician, Dr. Jeffrey Levison, found that Plaintiff “could lift
 9   and/or carry 20 pounds occasionally and 10 pounds frequently. He further reported she . . .
10   was limited to reaching with her left upper extremity to shoulder level and below.” (R. at
11   33.) The ALJ gave great weight to Dr. Levison’s opinion because it was “consistent with
12   the medical record as a whole, which shows the [Plaintiff] has some limitation with her left
13   upper extremity but still retains the capability of performing significant work-related
14   activities at the light exertional level.” (R. at 33.) The ALJ also gave great weight to the
15   opinions of two nonexamining state agency physicians because their opinions “are
16   supported by the record as a whole and the numerous examination findings and the opinion
17   of the consultative examiner that support the finding that the [Plaintiff] remains capable of
18   performing light exertional work with additional limitations.” (R. at 33.)
19          On its own, the ALJ’s statement that Dr. Scott’s opinion deserved little weight
20   because “it is inconsistent with the record as a whole,” is not a specific and legitimate
21   reason to disregard the treating physician’s opinion. But the ALJ also discussed extensively
22   the contradictory opinions of Dr. Levison and two agency reviewers. The findings of the
23   agency reviewers were not based on independent clinical findings, as they never observed
24   the patient, performed different tests, or came to different diagnoses. But Dr. Levison made
25   independent clinical findings based on an examination that included attempting to
26   manipulate Plaintiff’s shoulder and observing her range of motion and gait. See Allen v.
27   Heckler, 749 F.2d 577, 579 (9th Cir. 1984) (explaining that an examining physician
28   provided independent clinical findings where “instead of a conclusory ‘diagnosis’


                                                 -6-
 1   consisting of ‘check marks in boxes on a form supplied by the Secretary,’ [the examining
 2   physician’s] findings rested on his own neurological examination of [claimant].”). Based
 3   on that visit, Dr. Levison made the findings that Plaintiff “appears to have pain way out of
 4   proportion to her previous diagnosis of rotator cuff injury . . . [and has] normal range of
 5   motion about her cervical spine.” (R. at 328.) These findings differ from Dr. Scott’s. Their
 6   conclusions differed too, as Dr. Levison concluded Plaintiff could perform light exertional
 7   work, while Dr. Scott concluded she could not. See Allen, 749 F.2d at 579 (requiring that
 8   both the findings (the diagnosis) and the conclusion (claimant’s resulting disability status)
 9   differ from the treating physician’s in order to constitute substantial evidence). Because
10   Dr. Levison reached different findings and a different conclusion about Plaintiff, based on
11   his independent clinical examination, his opinion constitutes substantial evidence that may
12   discredit Dr. Scott’s. Thus, the ALJ provided specific and legitimate reasons, supported by
13   substantial evidence, to give little weight to Dr. Scott’s opinion.
14          B.     The ALJ Did Not Err by Rejecting Plaintiff’s Symptom Testimony
                   Because There Was Affirmative Evidence of Malingering
15
16          “In evaluating the credibility of a claimant’s testimony regarding subjective pain,
17   an ALJ must engage in a two-step analysis.” Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.
18   2009). Having decided that Plaintiff satisfied the first step by presenting objective medical
19   evidence of an impairment “that could reasonably be expected to produce [her] pain,” the
20   ALJ moved to step two of the analysis. (R. at 30.) There, “if the [Plaintiff] meets the first
21   test, and there is no evidence of malingering, the ALJ can reject the [Plaintiff’s] testimony
22   about the severity of her symptoms only by offering specific, clear and convincing reasons
23   for doing so.” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007).
24          Here, Dr. Levison opined that Plaintiff was malingering. (R. at 32.) During his
25   examination, Dr. Levison noted that while Plaintiff “was seen at times reaching her left
26   shoulder forward . . ., when [he] even lightly touched [Plaintiff’s] shoulder or any part of
27   her body she sobbed violently and cried out in pain.” (R. at 32.) Dr. Levison also reported
28   that Plaintiff “had extreme and heavy subjective overlay related to her presentation, and


                                                  -7-
 1   [he] suspected that she was likely malingering . . . [and] that her alleged left shoulder pain
 2   was ‘way out of proportion to her previous diagnosis of rotator cuff injury and subsequent
 3   repair.’” (R. at 32.)
 4          Plaintiff contends that Dr. Levison’s opinion on this matter is moot because “the
 5   ALJ did not make an affirmative finding of malingering.” (Pl.’s Br. at 20.) Plaintiff argues
 6   that because the ALJ did not expressly endorse Dr. Levison’s concerns about malingering,
 7   “the standard that requires specific, clear, and convincing reasons to reject a claimant’s
 8   symptom testimony should apply in this case.” (Pl.’s Br. at 20.) Plaintiff further argues that
 9   when that standard is properly applied, the ALJ erred by failing to provide clear and
10   convincing reasons for rejecting Plaintiff’s symptom testimony. (Pl.’s Br. at 20.) Defendant
11   responds that no affirmative finding of malingering is required, and thus the ALJ did not
12   need to apply the clear and convincing standard. (Resp. at 2–3.)
13          Based on the Ninth Circuit’s rulings on this matter, the Court agrees with Defendant.
14   In Carmickle v. Commissioner, the Ninth Circuit disavowed a prior holding that the ALJ
15   must either make a specific finding of malingering or apply the clear and convincing
16   standard. 533 F.3d 1155, 1160 n.1 (9th Cir. 2008). Instead, the court affirmed an
17   unpublished case’s holding that requiring such a finding would be “anomalous in that the
18   weight of our cases hold that the mere existence of ‘affirmative evidence suggesting’
19   malingering vitiates the clear and convincing standard of review.” Id. (citing Schow v.
20   Astrue, 272 Fed.Appx. 647, 651 (9th Cir. 2008)). As the Court reads the case law, where
21   there is affirmative evidence of malingering from a medical source whose opinion is given
22   great weight, the ALJ need not make his own specific finding of malingering. Here,
23   Dr. Levison’s evaluation of Plaintiff provided affirmative evidence of malingering, and so
24   the ALJ was not required to give clear and convincing reasons to reject Plaintiff’s
25   testimony. Faced with evidence of malingering, the ALJ did not err in discrediting
26   Plaintiff’s symptom testimony. See Brownton v. Heckler, 571 F.Supp. 140, 144 (N.D. Cal.
27   1983) (affirming the ALJ’s finding that Plaintiff was not disabled because Plaintiff was
28   likely malingering).


                                                 -8-
 1   IV.    CONCLUSION
 2          The ALJ did not err in discounting the opinion of treating physician Dr. Scott and
 3   instead giving great weight to the opinion of examining physician Dr. Levison because the
 4   ALJ gave specific and legitimate reasons, supported by substantial evidence, for doing so.
 5   The ALJ also did not err in discounting Plaintiff’s symptom testimony because evidence
 6   of malingering relieved the ALJ of his burden to provide clear and convincing reasons for
 7   discrediting the testimony. Accordingly, the Court affirms.
 8          IT IS THEREFORE ORDERED affirming the October 21, 2015 decision of the
 9   Administrative Law Judge, (R. at 18–41), as upheld by the Appeals Council on February 7,
10   2017 (R. at 3–17).
11          IT IS FURTHER ORDERED directing the Clerk to enter final judgment
12   consistent with this Order and close this case.
13          Dated this 31st day of January, 2019.
14
15                                          Honorable John J. Tuchi
                                            United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -9-
